DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-18 are pending. Claims 5, 9 and 15 are withdrawn. Claims 1-4, 6-8, 10-14 and 16-18 are presented for examination.

Election/Restrictions
Claims 5, 9 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/4/2022.
Applicant's election with traverse of Species I in the reply filed on 8/4/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden.  This is not found persuasive because the structures are significantly different. Additionally, prior art relevant to one species is not likely to be relevant to the other species (note the prior art below in which only one of the species is disclosed), which necessitates individual searches for each species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3, 6, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waitara (“Evaluation of Cashew Nut Shell Liquid Based Products as Reactive Diluents for Alkyd Coatings”).

I.	Regarding claims 1-3 and 6, Waitara teaches an alkyd coating composition: comprising an alkyd resin (Section 2.8.1 and Table 3.7) and an acetate modified cardanol 
    PNG
    media_image1.png
    293
    492
    media_image1.png
    Greyscale
 (note that acetate is a reactive functional group that can be crosslinked and cardanol includes R2 groups as claimed in claim 3, see Waitara at Figure 3.8) reactive diluent in an amount of 5-25 wt% (Section 2.8.1 and Table 3.7). Waitara teaches all the critical limitations of claims 1-3 and 6; therefore, Waitara anticipates claims 1-3 and 6.

II.	Regarding claims 10-13, Waitara teaches an alkyd coating (placed over metal and will provide corrosion protection, see Section 2.8.1) formed by room temperature curing (Section 2.8.1) a composition comprising: an alkyd resin and a reactive diluent (Section 2.8.1) comprising an acetate (which is a crosslinkable functional group) functionalized cardanol having the formula as claimed in claims 12 and 13 (Waitara at Figure 3.8).

2.	Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John et al. (“Cardanyl Acrylate/Methacrylate Based Cross-Linked Copolymers as Novel Supports: Synthesis and Characterization”).

	Initially, it is noted that the recitation that the compound is a reactive diluent for alkyd coating applications holds no patentable weight as it is simply a recitation of the intended use of the cardanol based compound.
	Regarding claims 7 and 8, John teaches a methacrylated cardanol having the formula as claimed in claim 8 (see Formula 2, page 1416 
    PNG
    media_image2.png
    154
    119
    media_image2.png
    Greyscale
). Note that this compound is identical to the compounds disclosed by applicant which are disclosed as reactive diluents for alkyd coating applications, so John’s identical compound could also inherently be used as a reactive diluent for alkyd coating applications.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waitara in view of Hu et al. (“Use of cardanol-based acrylate as reactive diluent in UV-curable castor oil-based polyurethane acrylate resins”).

	Regarding claims 4 and 14, Waitara teaches all the limitations of claims 1 and 10, but fails to teach that the cardanol is the methacrylate cardanol having the formula as claimed. However, Hu teaches use of an acrylate having the structure 
    PNG
    media_image3.png
    111
    106
    media_image3.png
    Greyscale
where R has the structures 
    PNG
    media_image4.png
    125
    323
    media_image4.png
    Greyscale
 (Scheme 1) as a reactive biobased diluent (abstract). Furthermore, the Examiner takes Official Notice that it is well-known and conventional in the art to substitute methacrylates for acrylates as they have near identical properties. In fact, these compounds are often referred to as (meth)acrylates in the art which is used to encompass both methacrylate and acrylate. In Hu, substituting the methacrylate compound for Hu’s acrylate would provide the compound as claimed in claims 4 and 14. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the claimed methacrylate functionalized cardanol compound for Waitara’s modified cardanol compound. One would have been motivated to make this modification as Hu teaches that the use of the acrylate functionalized cardanol compound provides improved properties, such as improved hardness, adhesion and hydrophobicity (see Conclusions section).

4.	Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimeno et al. (“Improvement of the anticorrosive properties of an alkyd coating with zinc phosphate pigments assessed by NSS and ACET”) in view of Waitara.

	Regarding claims 16-18, Gimeno teaches a zinc phosphate pigmented alkyd coating suitable for coating steel substrates (abstract) formed by room temperature and then thermal curing of a coating composition (Section 2.3) comprising zinc phosphate as a corrosion-inhibiting pigment (abstract and Table 1) and an alkyd resin (abstract). Gimeno fails to teach the coating formed from a composition additionally including a modified cardanol as a reactive diluent.
	However, Waitara teaches incorporating an acetate modified cardanol (Section 2.5) as a reactive diluent in an alkyd coating composition (Section 2.8.1 and Table 3.7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Waitara’s modified cardanol as a reactive diluent in the composition used to form Gimeno’s zinc phosphate pigmented coating. One would have been motivated to make this modification as Waitara teaches that the use of a cardanol reactive diluent can greatly reduce the need for volatile organic chemicals in the coating composition while also improving the viscosity of the alkyl resin coating composition (Section 4.1).

Conclusion
	Claims 1-18 are pending. 
Claims 5, 9 and 15 are withdrawn. 
Claims 1-4, 6-8, 10-14 and 16-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
September 16, 2022            Primary Examiner, Art Unit 1717